tcmemo_2009_19 united_states tax_court jeanette m gregg petitioner v commissioner of internal revenue respondent docket nos 11005-07l 11006-07l 11007-07l filed date robert e mckenzie for petitioner karen lynne baker for respondent memorandum opinion jacobs judge in these consolidated cases petitioner seeks review of respondent’s determination to proceed with actions taken the filing of tax_liens and actions proposed to be taken intent to levy to collect petitioner’s unpaid income taxes for to the cases were submitted fully stipulated pursuant to rule the issues for decision are whether respondent abused his discretion in rejecting petitioner’s offer-in- compromise to satisfy her unpaid tax_liabilities and in sustaining the filing of tax_liens and proposed levy on petitioner’s assets all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code background the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time she filed her petitions petitioner resided in illinois petitioner has a history of either filing her income_tax returns late or failing to file her returns and either making tax_payments late or failing to make any payments year filing of return payment of tax timely timely not filed not filed not filed return completed by irs return completed by irs return completed by irs return completed by irs late late late late late never paid never paid never paid never paid never paid never paid never paid never paid never paid never paid petitioner is current on her federal_income_tax filing and payment requirements for and respondent prepared returns pursuant to sec_6020 for petitioner for and on the basis of those returns respondent issued notices of deficiencies to petitioner thereafter petitioner petitioned this court challenging respondent’s determinations the parties subsequently resolved their differences and on date the court entered four separate decisions reflecting the parties’ agreement on date respondent made the following assessments against petitioner which were based on the court’s decisions year deficiency dollar_figure big_number big_number big_number on date petitioner filed her and federal_income_tax returns she did not pay the tax reported thereon on date on the basis of amounts reported on these returns respondent made the following assessments against petitioner year tax sec_6651 sec_6651 sec_6654 additions to tax dollar_figure big_number dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure petitioner filed her federal_income_tax return for on date but did not pay the tax reported thereon on the basis of the amount reported on this return respondent made the following assessment against petitioner on date year tax sec_6651 sec_6651 sec_6654 additions to tax dollar_figure dollar_figure dollar_figure dollar_figure on date respondent sent petitioner a letter notice_of_federal_tax_lien filing and right to a hearing under sec_6320 for her unpaid federal taxes for and in response on date petitioner requested a collection_due_process_hearing sec_6330 hearing on date respondent sent petitioner a letter for her unpaid federal taxes for and in response on date petitioner requested a sec_6330 hearing on date respondent sent petitioner a final notice notice_of_intent_to_levy and notice of your right to a hearing for her unpaid federal taxes for and in response on date petitioner requested a sec_6330 hearing on date petitioner submitted a form_656 offer_in_compromise and a form 433-a collection information statement for wage earners and self-employed individuals with attachments offering to pay dollar_figure in satisfaction of unpaid taxes totaling dollar_figure as of date the offer was made on the bases of doubt as to collectibility and effective tax_administration attached to form_656 was an explanation of petitioner’s circumstances which stated jeanette gregg is a 57-year old woman she is retired but has secured her real_estate license and has begun to sell real_estate to supplement her retirement income she has one child a 33-year old daughter who has been diagnosed with kidney failure since the discovery of her child’s illness the taxpayer has become very involved in her care and treatment the taxpayer’s daughter did receive a kidney transplant in february the taxpayer has been involved in all follow-up care and treatment in connection with the transplant additionally the taxpayer has been diagnosed with spinal stenosis she is in physical therapy for this condition she underwent back surgery on date which has effected sic her mobility she also suffers from high blood pressure and diabetes and is on medication for these conditions in connection with her work in real_estate consideration must be given to the imminent slow-down in real_estate sales increased interest rates and a slowing economy are contributing factors and it remains uncertain as to how long the taxpayer will generate any income in this area even if healthy on form 433-a section petitioner reported that her monthly income was dollar_figure dollar_figure business income plus dollar_figure from pensions and her monthly living_expenses were dollar_figure petitioner’s hearing requests and the review of her offer- in-compromise were assigned to appeals settlement officer ivan porrata the settlement officer by letter dated date the settlement officer proposed to have a telephone conference on date to discuss the reasons petitioner disagreed with respondent’s proposed collection activities and or to discuss alternatives to such actions the settlement officer informed petitioner that in order for petitioner’s offer to be considered she would have to file her federal_income_tax returns for and on date petitioner’s counsel sent the settlement officer a letter together with copies of two sections of the internal_revenue_manual irm consisting of irm pt and irm pt which counsel maintained was the irs policy that pursuit of unfiled returns is generally limited to six years during the date conference petitioner’s counsel posited that pursuant to internal_revenue_service irs policy petitioner’s offer-in-compromise should be considered notwithstanding petitioner’s failure_to_file tax returns for and the settlement officer and petitioner’s counsel discussed the following sections from the irm irm 1--determining processability an offer_in_compromise will be deemed not processable if one or more of the following criteria are present a taxpayer not in compliance--all tax returns for which the taxpayer has a filing requirement must be filed this rule applies even if a service employee previously decided not to pursue the filing of the 1petitioner requested an abatement of all late payment penalties for reasonable_cause claiming that both she and her daughter had medical problems acceding to petitioner’s request respondent abated the late payment penalties return under the provisions of policy statement p-5-133 because it was believed to have little or no tax due note generally speaking irm delinquent_return program only requires employees to conduct a compliance check to confirm and document all imf tax returns were filed for the preceding 6-year period the only exception would be if fraud were discovered during the course of the investigation even then it should be extremely rare to go beyond years irm cases requiring special handling discusses enforcement criteria which states that if the taxpayer refuses to file neglects to file or indicates an inability to file then the employees should determine to what extent enforcement should be used eg summons b referral to exam or field etc filing_requirements will normally be enforced for a 6-year period which is calculated by starting with the tax_year that is currently due and going back years irm 1--enforcement determination the determination to pursue or not pursue a return will depend upon the facts of each case review policy statement p-5-133 see irm for general guidelines and factors to consider when determining whether to pursue enforcement of filing_requirements and secure a return the specific factors that must be considered when making an enforcement determination are a degree of flagrancy b history of noncompliance c impact on future voluntary compliance d whether the delinquency involves trust fund monies collected e special circumstances peculiar to a specific taxpayer class industry or type of tax f existence of income from illegal sources g minimal or no tax due see lem h cost to the service to secure a return with respect to anticipated tax revenue i bankruptcy contact insolvency enforcement of filing_requirements will normally be pursued for a six year period always request all non- fraudulent unfiled returns the taxpayer may file for all open periods regardless of the age of the delinquency emphasis added they also discussed policy statement which is included in irm pt irm 18--policy statement delinquent returns--enforcement of filing_requirements taxpayers failing to file tax returns due will be requested to prepare and file all such returns except in instances where there is an indication that the taxpayer’s failure_to_file the required return or returns was willful or if there is any other indication of fraud where it is determined that required returns have not been filed the extent to which compliance for prior years will be enforced will be determined by reference to factors ensuring compliance and evenhanded administration of staffing and other service resources factors to be taken into account include but are not limited to prior history of noncompliance existence of income from illegal sources effect upon voluntary compliance anticipated revenue and collectibility in relation to the time and effort required to determine tax due consideration will also be given any special circumstances existing in the case of a particular taxpayer class of taxpayer or industry or which may be peculiar to the class of tax involved normally the application of the above criteria will result in enforcement of delinquency procedures for not more than six years enforcement beyond such period will not be undertaken without prior managerial approval the settlement officer disagreed with the position of petitioner’s counsel that irm pt limited the pursuit of a taxpayer’s tax filings to those income_tax returns for the 6-year period preceding petitioner’s current tax_year the settlement officer maintained that irm pt provides that the determination to pursue or not pursue the filing of a return depends on the facts of each case and irm pt provides a list of factors that must be considered including degree of flagrancy of noncompliance history of noncompliance and impact on future voluntary compliance all of which directly apply to petitioner the settlement officer believed that because petitioner had taxable_income in years both before ie and and after ie the years relating to the unfiled tax returns ie it was likely that a tax balance existed for and petitioner’s counsel disagreed with the settlement officer’s conclusions but stated that petitioner would endeavor to file the three delinquent returns counsel noted that petitioner was retired and might have difficulty getting the financial information necessary to file her returns by letter dated date the settlement officer requested additional financial documentation from petitioner by letter dated date petitioner’s counsel provided the requested documents that letter informed the settlement officer that petitioner had attempted to secure information to prepare the returns but that the information was not available on date the settlement officer informed petitioner that her offer-in-compromise would be rejected because of her noncompliance with filing_requirements however the settlement officer offered petitioner a proposed partial payment installment_agreement that was based on the financial information petitioner provided petitioner would be required to make monthly payments of dollar_figure until date followed by monthly payments of dollar_figure from date to date and monthly payments of dollar_figure thereafter by letter dated date petitioner’s counsel informed the settlement officer that petitioner would not accept the proposed partial payment installment_agreement on date respondent sent petitioner three separate notices of determination concerning collection action s under sec_6320 and or regarding liens and proposed levies for and in each of the notices respondent rejected petitioner’s offer-in-compromise because of petitioner’s noncompliance with filing_requirements 2the settlement officer followed irm procedure by procuring manager approval before requiring petitioner to file her income_tax returns for and as required by policy statement when requiring the filing of income_tax returns beyond the 6-year period each notice noted that petitioner had rejected respondent’s offer of a proposed partial payment installment_agreement on date petitioner filed three petitions requesting the court to review respondent’s collection determinations a standard of review discussion these cases involve a review of respondent’s determination to proceed with collection of petitioner’s unpaid tax_liabilities for to administrative hearings under sec_6320 dealing with liens and sec_6330 dealing with levies are conducted in accordance with sec_6330 after the commissioner issues his notice_of_determination following an administrative hearing a taxpayer has the right to petition this court for judicial review of the determination sec_6320 sec_6330 our review of the determination is subject_to the provisions of sec_6330 the judicial review that we are required to conduct in sec_6320 cases focuses on the determination made by the commissioner unless the underlying tax_liability of the taxpayer that is the subject of the proceeding is properly at issue we review the commissioner’s determination for abuse of 3the rules governing sec_6330 hearings govern hearings under sec_6320 sec_6320 sec_6320 provides that to the extent practicable a hearing under sec_6320 shall be held in conjunction with a hearing under sec_6330 discretion 114_tc_604 114_tc_176 petitioner’s deficiencies for and were decided by this court we therefore review respondent’s determinations for these years for abuse_of_discretion petitioner’s deficiencies for and were not subject_to deficiency proceedings either administratively before respondent or before this court however petitioner does not dispute the validity of the underlying tax_liability for any of those years accordingly we review respondent’s determinations for these years for abuse_of_discretion an abuse_of_discretion is defined as any_action that is unreasonable arbitrary or capricious clearly unlawful or lacking sound basis in fact or law 439_us_522 112_tc_19 b the offer-in-compromise sec_7122 authorizes compromise of a taxpayer’s federal_income_tax liability the decision to entertain accept or reject an offer_in_compromise is squarely within the discretion of the appeals officer and the irs in general 454_f3d_688 7th cir it is in this light that we review respondent’s rejection of petitioner’s offer-in-compromise we do not decide whether in our opinion petitioner’s offer-in-compromise should have been accepted see woodral v commissioner supra pincite keller v commissioner tcmemo_2006_166 each of respondent’s notices of determination all dated date states the taxpayer submitted an offer_in_compromise on date under doubt as to collectibility and effective tax_administration the taxpayer is not compliant with filing_requirements the taxpayer has not filed returns for years ended date date and date in a letter dated date mr porrata requested the filing of these returns as part of the compliance requirement for the offer_in_compromise investigation on date ms lach petitioner’s counsel called mr porrata of appeals and stated there was an irs policy which limits the filing of delinquent returns to years during the telephone conference held on date the issue was addressed several irm sections and policy statements were discussed mr porrata maintained that the sections cited by ms lach referred to the service’s enforcement procedure in securing delinquent returns mr porrata informed ms lach that per irm sec_5 which addresses the offer_in_compromise program states that all returns for which the taxpayer has a filing requirement must be filed ms lach conceded that the taxpayer had tax_liabilities prior to and subsequent to the delinquent periods and would likely have liabilities for the delinquent periods but she disagreed that the returns must be filed hence the offer_in_compromise was rejected petitioner argues that the settlement officer’s demand that she file her delinquent income_tax returns for and before he would consider her offer-in-compromise violated irs policy as stated in the irm and hence was arbitrary petitioner maintains that respondent abused his discretion by ignoring her economic and medical status by focusing on her delinquent income_tax returns however in the answering brief for petitioner dated date petitioner’s counsel concedes that the irm does not have the force and effect of law but only provides direction and guidance we do not believe respondent abused his discretion in rejecting petitioner’s offer-in-compromise petitioner has a history of not timely filing returns and paying her federal income taxes it is well within respondent’s discretion to require that petitioner be in full compliance with these requirements before accepting an offer-in-compromise see otto’s e-z clean enters inc v commissioner tcmemo_2008_54 corona pathology servs inc v commissioner tcmemo_2003_ as noted supra the decision whether to accept petitioner’s offer-in-compromise rests squarely within the discretion of respondent the settlement officer was under no obligation to accept petitioner’s offer we find there was a reasonable basis for the settlement officer’s decision c the installment_agreement after respondent rejected petitioner’s offer-in-compromise the settlement officer proposed a partial payment installment_agreement which required petitioner to make monthly payments of 4we have previously held that as a general_rule provisions within the commissioner’s irm are not binding on the commissioner and confer no rights on taxpayers see 95_tc_132 dollar_figure until date followed by monthly payments of dollar_figure from date to date and monthly payments of dollar_figure thereafter in general the proposed partial payment installment_agreement was based on the financial information petitioner provided on form 433-a which she submitted with her offer-in- compromise the settlement officer made certain adjustments to petitioner’s financial information that were based on the commissioner’s national allowable expense tables national standards before adopting the proposed installment_agreement petitioner alleges that respondent abused his discretion by failing to consider her age and health concerns and the realities of the market in which she earns her living when determining her monthly excess income over expenses petitioner’s argument is not supported by the record as reflected in his calculations entered onto petitioner’s form a the settlement officer used petitioner’s earnings statement to calculate her monthly income on form 433-a petitioner estimated she would receive dollar_figure in total monthly income annualized to dollar_figure including an estimated dollar_figure per month in net business income in we are mindful that as part of her offer-in-compromise petitioner provided a physician’s report stating that petitioner was being treated for a degenerative back condition beginning in at least however petitioner’s income statements did not reflect a decline in her income while she was under treatment the records petitioner provided showed she earned dollar_figure in adjusted_gross_income in dollar_figure in and dollar_figure for thus there is no indication that petitioner’s income had declined during the period she was treated for her back condition given that petitioner estimated her future monthly net business income to be dollar_figure after years of treatment for her back condition we reject petitioner’s argument that respondent did not take her health into consideration in his calculation petitioner also argues that in determining her income respondent did not take into account the local real_estate market in which petitioner works petitioner did not provide any evidence regarding local real_estate projections instead petitioner makes a general assertion that she will not be able to maintain her income level this is mere speculation given the information presented to him it was not arbitrary or capricious for the settlement officer to discount petitioner’s speculative future income projections in making his offer of an installment_agreement similarly respondent used petitioner’s own transportation health care tax and legal monthly costs in calculating her living_expenses we find that it was not arbitrary or capricious for respondent to use these figures in calculating petitioner’s monthly living_expenses the settlement officer did adjust petitioner’s food clothing and misc expenses and her housing and utilities expenses and eliminated her condominium assessment expenses in accordance with respondent’s national standards petitioner argues that pursuant to sec_301_7122-1 proced admin regs respondent was required to include her actual expenses when determining her total monthly living_expenses and not use the national standards sec_7122 in effect when petitioner submitted her offer-in-compromise provides that the commissioner may depart from the national standards when such use would result in the taxpayer not having adequate means to provide for basic living_expenses petitioner did not provide evidence demonstrating that she would not have adequate means to provide for her basic living_expenses if the national standards were used and where a taxpayer does not present this evidence we have held that use of the national standards is not an abuse_of_discretion by the commissioner see diffee v commissioner tcmemo_2007_304 mcdonough v commissioner tcmemo_2006_234 5respondent increased petitioner’s monthly life_insurance expenses a change which benefited petitioner skrizowski v commissioner tcmemo_2004_229 cited by petitioner is distinguishable in skrizowski the commissioner ignored his own financial determination regarding the taxpayer when he rejected a collection alternative in these cases however respondent considered all of the information petitioner provided and did not make any contradictory findings although sec_6330 requires respondent to consider relevant issues properly raised by petitioner including a claim that a collection alternative such as an installment_agreement is more appropriate respondent is not required to offer petitioner a collection alternative acceptable to petitioner before determining that a lien and a levy are more appropriate collection tools see sec_6159 generally granting the commissioner discretion to enter into installment agreements d conclusion respondent did not abuse his discretion in rejecting petitioner’s proposed offer-in-compromise or in proposing his installment_agreement we sustain respondent’s lien and levy collection activities to reflect the foregoing decisions will be entered for respondent
